Case 2:20-cv-05266-JFW-PJW Document 29 Filed 11/02/20 Page 1 of 2 Page ID #:689



  1   Bevin Allen Pike (SBN 221936)
      Bevin.Pike@capstonelawyers.com
  2   Orlando Villalba (SBN 232165)
      Orlando.Villalba@capstonelawyers.com
  3   Capstone Law APC
      1875 Century Park East, Suite 1000
  4   Los Angeles, California 90067
      Telephone: (310) 556-4811
  5   Facsimile: (310) 943-0396
  6   Attorneys for Plaintiff Sherice Duncan
  7   Adam Y. Siegel (SBN 238568)
      Adam.Siegel@jacksonlewis.com
  8   Carmen M. Miranda (SBN 271276)
      Carmen.Miranda@jacksonlewis.com
  9   JACKSON LEWIS P.C.
      725 South Figueroa Street, Suite 2500
 10   Los Angeles, California 90017-5408
      (213) 689-0404 - Office
 11   (213) 689-0430 – Fax
                                                                                      JS-6
 12   Attorneys for Defendant
      CLAIRE’S BOUTIQUES, INC.
 13
                            UNITED STATES DISTRICT COURT
 14
                          CENTRAL DISTRICT OF CALIFORNIA
 15
      SHERICE DUNCAN, individually,                       Case No.: 2:20-cv-05266-JFW-PJWx
 16   and on behalf of other members of the
 17   general public similarly situated,                  [The Honorable John F. Walter,
                                                          Courtroom 7A]
 18                Plaintiff,
 19                                                       ORDER GRANTING THE PARTIES’
            vs.
                                                          STIPULATION TO REMAND
 20
      CLAIRE’S BOUTIQUES, INC., a
 21   Colorado corporation,
                                                          Complaint Filed: April 21, 2020
 22                                                       Case Removed:    June 12, 2020
                          Defendants.
 23

 24

 25

 26

 27

 28


                                ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
Case 2:20-cv-05266-JFW-PJW Document 29 Filed 11/02/20 Page 2 of 2 Page ID #:690
